DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed over the prior art of record.
Closest prior art references of record:
Oh et al. (US 2018/0259806) discloses a display device comprising: a light emitting panel having a light emitting surface; a cover panel configured to cover the light emitting surface; and a cooling unit that is arranged in a space between the cover panel and the light emitting panel and configured to cool the light emitting panel. 
Kim (WO 2018124599 A1) discloses a display device comprising: a light emitting panel having a light emitting surface; a cover panel configured to cover the light emitting surface; and a cooling unit that is arranged at a periphery of the display panel to cool the light emitting panel.
Kim et al. (FR 2982076 A3) discloses a display device comprising: a light emitting panel having a light emitting surface; a cover panel configured to cover the light emitting surface; and a cooling unit configured to cool the light emitting panel.

The following is an examiner’s statement of reasons for allowance:
Regarding claim(s) 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 1, and specifically comprising the limitation of a cooling unit that is arranged in a space between the cover panel and the light emitting panel and configured to cool the light emitting panel, the cooling unit including a frame portion that surrounds an outer periphery of the space, and a coolant configured to be supplied into the space from outside of the space and discharged from the space to the outside of the space.
Regarding claim(s) 2-15, claims(s) 2-15 is/are allowable for the reasons given in claim(s) 1 because of its/their dependency status from claim(s) 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han, can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879